Citation Nr: 0211535	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  95-21 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, 
prior to April 13, 1999, for chronic prostatitis, chronic 
urethritis, status post transurethral resection of the 
prostate.  

2.  Entitlement to an increased evaluation for chronic 
prostatitis, chronic urethritis, status post transurethral 
resection of prostate, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served on active duty from February 1952 to 
January 1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA), Regional 
Office (RO).  

In his substantive appeal, VA Form 9, received in June 1995, 
the veteran stated that he desired a hearing before a hearing 
officer at the RO.  In correspondence received in August 
1995, the veteran stated that he no longer desired a hearing.  
Thus, the hearing request is considered withdrawn.  38 C.F.R. 
§ 20.702(e).  

The record raises the issue of entitlement to service 
connection for erectile dysfunction secondary to service-
connected chronic prostatitis, chronic urethritis, status 
post transurethral resection of prostate.  The Board notes 
that this issue is not inextricably intertwined with the 
evaluation of chronic prostatitis, chronic urethritis, status 
post transurethral resection of prostate, because if the 
claim is granted it will be separately evaluated.  The issue 
of entitlement to service connection for erectile dysfunction 
secondary to service-connected chronic prostatitis, chronic 
urethritis, status post transurethral resection of prostate 
is referred to the RO for the appropriate action.  

This case has previously been before the Board.  In October 
1998 the Board remanded the issue to the RO for further 
development.  That development having been completed to the 
extent possible, the case has been returned to the Board.  





FINDING OF FACT

Chronic prostatitis, chronic urethritis, status post 
transurethral resection of prostate, is manifested by urinary 
frequency with a daytime voiding interval between one or two 
hours, or awakening to void three to four times per night.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating prior to 
April 13, 1999 for chronic prostatitis, chronic urethritis, 
status post transurethral ressection of the prostate, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Codes 7512, 7526 (1993).

2.  The criteria for an evaluation in excess of 20 percent 
for chronic prostatitis, chronic urethritis, status post 
transurethral ressection of the prostate, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7512 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

By letter dated in November 1991, the veteran's private 
physician, B. R. L., M.D., reported that he had treated the 
veteran for severe chronic prostatitis.  He stated that the 
condition probably caused a contracture of the vesical neck 
and obstruction of urinary flow, requiring a transurethral 
resection of the prostate gland in August 1991.  

On VA examination in July 1992, the veteran was noted to have 
a history of prostatic problems, to include recurrent 
prostatic infections.  He was noted to be status post 
transurethral ressection of the prostate in October 1992.  He 
complained of erectile dysfunction, episodes of hematuria and 
urethral discharge.  The report of examination notes 
recurrent pyuria.  Uroflow was normal.  The relevant 
diagnoses were chronic prostatitis, and chronic urethritis.  

On VA examination in March 1993, the veteran complained that 
since the transurethral resection of the prostate in 1991, 
his condition had gotten worse.  The examiner stated that 
urethritis and urethral discharge were probably related to 
prostatic condition.  

On VA examination in April 1999, the veteran complained of 
urethral dilation due to urethral strictures and chronic 
severe infections.  The report of examination notes that 
following transurethral ressection of the prostate in 1991, 
he continued treatment for bladder neck contracture and 
underwent transurethral incision of the bladder neck in 1995.  
He complained of urethral dilations, the most recent one 
noted to be in February 1999.  The veteran complained of 
difficulty for emptying bladder and urgency and terminal 
dribbling, night frequency per three to four times, with 
urgency, diminished urinary flow and occasional burning 
sensation, and urgency incontinence, rarely on bed.  The 
relevant diagnoses were chronic orchitis, chronic urethral 
stricture, status post transurethral resection of the 
prostate, benign prostatic hyperplasia, bladder neck 
contracture, status post transurethral resection of the 
prostate, status post transurethral incision of the bladder 
neck, and status post prostate needle biopsy three times, no 
evidence of malignancy.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

In the October 1993 rating decision on appeal, the RO 
reviewed the veteran's claim under the rating criteria for 
cystitis at that time.  The criteria for the genitourinary 
system were amended in 1994.  In the April 1995 supplemental 
statement of the case, the RO reviewed the appellant's claim, 
under the new criteria.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply. Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  Thus, the Board will set forth both the 
pre-1994 criteria and the post-1994 criteria for the benefit 
of comparing the two.  The prior version of the regulation is 
more favorable to the veteran.

The appellant's service-connected chronic prostatitis, 
chronic urethritis, status post turp, is currently rated 
under 38 C.F.R. Part 4, Diagnostic Code 7512, which is rated 
by analogy with cystitis.  The pre-1994 criteria gave mild 
chronic cystitis a noncompensable rating; moderate cystitis, 
pyuria, with diurnal and nocturnal frequency a 10 percent 
rating; moderately severe cystitis with diurnal and nocturnal 
frequency with pain, tenesmus a 20 percent rating, severe 
cystitis with urination at intervals of one hour or less and 
a contracted bladder a 40 percent rating; and 60 percent 
rating was given where incontinence existed, requiring 
constant wearing of an appliance.  38 C.F.R. Part 4, 
Diagnostic Code 7512 (1993).  Resection or removal of the 
prostate gland is rated as cystitis. 38 C.F.R. § 4.115a, 
Diagnostic Code 7526.  A minimum rating of 20 percent was 
required.  

Under the post-1994 criteria, the appellant's chronic 
prostatitis, chronic urethritis, status post turp, is also 
rated by analogy with cystitis, which now includes 
interstitial and all etiologies, and both infectious and non- 
infectious cystitis.  Cystitis is now evaluated as a voiding 
dysfunction.  38 C.F.R. Part 4, Diagnostic Code 7512; see 38 
C.F.R. § 4.115a (2001).  A voiding dysfunction related to 
continual urine leakage, post-surgical urinary incontinence, 
or stress incontinence is rated under voiding dysfunction.  
See 38 C.F.R. § 4.115a.  Voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than two times per day warrants a 20 percent rating.  Ibid.  
Voiding dysfunction requiring the wearing of absorbent 
materials which must be changed between two to four times per 
day warrants a 40 percent rating.  Ibid.  Voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day 
warrants a 60 percent rating.  Ibid.  If the particular 
condition is related to urine frequency, then it is rated 
under urinary frequency.  See 38 C.F.R. § 4.115a.  Daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night warrants a 10 percent rating.  
Ibid.  Daytime voiding interval between one and two hours; or 
awakening to void three to four times per night warrants a 20 
percent rating.  Ibid.  Daytime voiding interval less than 
one hour, or awakening to void five or more times per night 
warrants a 40 percent rating.  Ibid.  A urinary tract 
infection warrants a 10 percent rating when the veteran is 
under long-term drug therapy and has one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  Ibid.  Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management warrants a 30 percent rating. 

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the October 1993 and May 1999 rating decisions of the reasons 
and bases for the denial of his claim.  He was further 
notified of this information in the April 1995 statement of 
the case and the May 1999 supplemental statement of the case.  
The Board concludes that the discussions in the October 1993 
and May 1999 rating decisions and in the statement and 
supplemental statement of the case, which were all sent to 
the appellant, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in August 1998, the appellant was advised of the 
procedures by which to submit additional evidence.  In June 
2001, a specific VCAA letter was issued to the veteran.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, __ Vet.App. __, __ No. 01-997, slip 
op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that the 
veteran was afforded an opportunity to present evidence and 
argument in support of his claim.  There are VA examinations 
and opinions of record, to include a VA examination report 
dated in April 1999, as well as a private opinion.  38 C.F.R. 
§ 3.326(b).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

I.  Evaluation prior to April 1999

In the October 1993 rating decision, the veteran's chronic 
prostatitis, chronic urethritis, status post transurethral 
resection of the prostate was rated by analogy to cystitis 
under diagnostic code 7512.  Under diagnostic code 7526 
resection of the prostate gland is to be rated under 7512.  
However, diagnostic code 7526 states that resection warrants 
a minimum 20 percent evaluation.  

The Board is faced with a Court and the Court has routinely 
applied the plain meaning of regulations for years.  
38 C.F.R. § Diagnostic code 7526 existed at the time of the 
initial rating decision in October 1993.  The Board is fully 
aware that C & P service provided guidance to the effect that 
resection did not refer to residuals of transurethral 
resection of the prostate.  Nevertheless, it was not until 
1994 that the regulation was revised to implement their 
intent.  Therefore, we are not going to give effect to a 
nonregulatory policy when the regulation is clear on its 
face.  The Board concludes that a 20 percent evaluation is 
warranted for the entire appeal period.  

The Board notes that examinations of record prior to the 
April 1999 examination were grossly inadequate.  In essence, 
the reports provided "yes" and "no" answers to questions 
not ascertainable from the record.  In assigning an effective 
date corresponding to the date of the most recent April 1999 
VA examination, the RO made a determination that the veteran 
became worse on the day of the examination.  However, the 
examiner was merely recording the veteran's prior history.  
There is nothing in the record to suggest that these 
manifestations were not present at date of claim for an 
increased evaluation or at the time of the regulation change.  
Rather, what evidence was considered were inadequate 
examinations, which have little probative value. 

II.  Evaluation

The veteran is competent to state that his symptoms are 
worse.  However, the competent evidence does not show that 
the veteran has voiding dysfunction requiring the wearing of 
absorbent materials which must be changed between two to four 
times per day or that he awakens to void five or more times 
per night.  On examination in 1999, he reported night 
frequency of three to four times.  While dribbling and 
incontinence were noted, there is no reference to the wearing 
of absorbent material or daytime voiding frequency.  

In regard to the old criteria, there was no competent 
evidence of a contracted bladder and no evidence of urination 
at 1 hour or less.  Although Dr. Rodriguez, in 1991, 
described prostatitis as severe, he did not report the 
existence of a contracted bladder or frequency of 1 hour or 
less.  Therefore, the use of the term severe by the examiner 
is not determinative.  The Board concludes that the actual 
manifestations, as described by the veteran and the medical 
professionals are more probative of the degree of the 
veteran's impairment than the mere use of the term severe.

The Board notes that the veteran has been diagnosed with 
orchitis.  However, there is no competent evidence that 
orchitis is related to service or a service-connected 
disability.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of an evaluation in excess of 20 percent 
for chronic prostatitis, chronic urethritis, status post 
transurethral resection of the prostate and the veteran's 
appeal is denied.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that chronic prostatitis, chronic urethritis, 
status post transurethral resection of the prostate caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  


ORDER

A 20 percent evaluation for chronic prostatitis, chronic 
urethritis, status post transurethral resection of the 
prostate, is granted for the entire appeal period, subject to 
the regulations controlling the payment of monetary benefits.  

An evaluation in excess of 20 percent for chronic 
prostatitis, chronic urethritis, status post transurethral 
resection of the prostate, is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

